 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4    DILON A. HESS,                                        Case No. 2:19-CV-01250-RFB-EJY
 5                        Plaintiff,
                                                                              ORDER
 6            v.
 7    METROPOLITAN POLICE DEPT.,
 8                      Defendants.
 9

10          Clark County Detention Center inmate Dilon A. Hess filed an application to proceed in
11   forma pauperis and a civil rights complaint against Las Vegas Metropolitan Police Department
12   (“LVMPD” or the “Department”), Sheriff Joseph Labardo, and Detective D. Hawkins.
13          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking
14   to proceed in forma pauperis must complete an in forma pauperis application and attach (1) an
15   inmate account statement for the past six months, and (2) a properly executed financial certificate.
16   “If the applicant has been at the institution for fewer than six months, the certificate must show the
17   account’s activity for this shortened period.” LSR 1-2.
18          Here, Plaintiff’s IFP application is incomplete. Plaintiff provided an Application to
19   Proceed In Forma Pauperis for Inmate, and Plaintiff attached a document titled Financial
20   Certificate. Plaintiff signed the Certificate, but the current account balance, average monthly
21   balance, the average monthly deposits and the filing fee (with instructions) are all blank. Also
22   blank is a signature, title, and date of signature by an authorized officer.
23          Therefore, the Court will deny Plaintiff’s application to proceed in forma pauperis without
24   prejudice. Plaintiff must properly complete the application to proceed in forma pauperis or, in the
25   alternative, pay the full filing feel for this action. If Plaintiff chooses to file a new application to
26   proceed in forma pauperis, then Plaintiff must file a complete Financial Certificate including all
27   the information required on the same.
28
                                                        1
 1          IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis

 2   (ECF No.1) is DENIED without prejudice.

 3          IT IS THEREFORE ORDERED that the Plaintiff must refile Plaintiff’s Civil Rights

 4   Complaint (ECF No. 1-1), together with a completed Financial Certificate, or pay the full $400 fee

 5   for filing a civil action, which includes the $350 filing fee and the $50 administrative Fee.

 6          IT IS THEREFORE ORDERED that Plaintiff must either refile Plaintiff’s In Forma

 7   Pauperis application with a complete Financial Certificate together with his Civil Rights Complaint

 8   within 30 days from the date of this Order. Failure to comply with this Order may result in a

 9   recommendation that this action be dismissed.

10

11          DATED THIS 16th day of August, 2019.

12

13

14                                                 ELAYNA J. YOUCHAH
                                                   United States Magistrate Judge
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
